                    Case 2:19-cv-04375-ODW-RAO Document 5 Filed 05/20/19 Page 1 of 2 Page ID #:119



                      1      DENISE M. VISCONTI, Bar No. 214168
                             dvisconti@littler.com
                      2      CHRISTINA H. HAYES, Bar No. 267153
                             chayes@littler.com
                      3      LITTLER MENDELSON, P.C.
                             501 W. Broadway, Suite 900
                      4      San Diego, CA 92101.3577
                             Telephone: 619.232.0441
                      5      Facsimile: 619.232.4302
                      6      Attorneys for Defendants
                             SSP AMERICA, INC. and SSP AMERICA LAX,
                      7      LLC
                      8
                      9                                         UNITED STATES DISTRICT COURT
                  10                                       CENTRAL DISTRICT OF CALIFORNIA
                  11         TRAMON WILSON-DAVIS,                                       2:19-CV-4375
                                                                             Case No. _________________
                             individually and on behalf of all others
                  12         similarly situated,                             (Los Angeles County Superior Court
                                                                             Case No. 19STCV08579)
                  13                               Plaintiff,
                                                                             DEFENDANTS SSP AMERICA,
                  14         v.                                              INC. AND SSP AMERICA LAX,
                                                                             LLC'S CORPORATE DISCLOSURE
                  15                                                         STATEMENT
                             SSP AMERICA, INC., a California
                  16         corporation; SSP AMERICA LAX,                   [FED. R. CIV. P. 7.1]
                             LLC, a Delaware limited liability
                  17         company; and DOES 1 through 20,
                             inclusive,
                  18
                                                   Defendants.
                  19                                                         Complaint Filed: March 13, 2019
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER MENDELSON, P.C.
      501 W. Broadway
          Suite 900
                             FIRMWIDE:164116516.1 101383.1003
  San Diego, CA 92101.3577
        619.232.0441
                    Case 2:19-cv-04375-ODW-RAO Document 5 Filed 05/20/19 Page 2 of 2 Page ID #:120



                      1      TO THE CLERK OF THE COURT AND TO PLAINTIFF AND HIS
                      2      ATTORNEYS OF RECORD:
                      3               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants SSP
                      4      America LAX, LLC and SSP America, Inc. hereby submit the following corporate
                      5      disclosure statement:
                      6               Defendant SSP America LAX, LLC, a Delaware limited liability company, is a
                      7      wholly owned subsidiary of SSP America, Inc.
                      8               Defendant SSP America, Inc., a California corporation, has no parent
                      9      corporation and there is no publicly held corporation that owns 10% or more of its
                  10         stock.
                  11                  A supplemental corporate disclosure statement will be filed upon any change in
                  12         information provided herein in accordance with Federal Rules of Civil Procedure,
                  13         Rule 7.1
                  14         Dated: May 20, 2019
                  15
                  16                                                     /s/ Christina H. Hayes
                                                                         DENISE M. VISCONTI
                  17                                                     CHRISTINA H. HAYES
                                                                         LITTLER MENDELSON, P.C.
                  18                                                     Attorneys for Defendants
                                                                         SSP AMERICA, INC. AND SSP
                  19                                                     AMERICA LAX, LLC
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER MENDELSON, P.C.
      501 W. Broadway
          Suite 900
                             FIRMWIDE:164116516.1 101383.1003
  San Diego, CA 92101.3577
        619.232.0441
